EXHIBIT 10.8(a)

COMPENSATION REDUCTION AGREEMENT

THIS COMPENSATION REDUCTION AGREEMENT

(this "Agreement") is entered into as of December 22, 2004, by and between
Continental Airlines, Inc., a Delaware corporation ("Company"), and James E.
Compton ("Executive").



W I T N E S S E T H:

WHEREAS,

Company and Executive have heretofore entered into that certain Employment
Agreement dated as of August 12, 2004 (the "Employment Agreement"); and



WHEREAS,

Company has heretofore granted to Executive various awards under Company's
Incentive Plan 2000, as amended (the "Incentive Plan 2000"), and the programs
maintained under the Incentive Plan 2000, including Company's Annual Executive
Bonus Program, as amended (the "Bonus Program"), Company's Long Term Incentive
and RSU Program, as amended (the "LTIP/RSU Program"), and Company's Officer
Retention and Incentive Award Program, as amended (the "Retention Program") (the
Incentive Plan 2000, the Bonus Program, the LTIP/RSU Program and the Retention
Program are collectively referred to herein as the "Compensation Programs"); and



WHEREAS,

as part of Company's continuing efforts to reduce its costs of operation,
Company desires to reduce the compensation it provides to Executive, and
Executive is willing to accept such reduction, in an effort to enhance the
financial health of Company and to preserve employment opportunities for
Executive and others with Company.



NOW, THEREFORE,

in consideration of the premises set forth above, the mutual agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and notwithstanding any provision
to the contrary in the Employment Agreement, the Compensation Programs or the
award notices issued to Executive under the Compensation Programs, Company and
Executive hereby agree as follows:



REDUCTION OF BASE SALARY

:
Subject to Executive's continuous employment by Company from the date of this
Agreement to February 28, 2005, commencing on February 28, 2005, and continuing
until such time, if any, as the parties may agree to a different amount,
Executive's annual base salary shall be reduced by 20% of the amount in effect
on the date hereof (i.e., from Executive's current base salary of $450,000 to a
reduced based salary of $360,000). Executive acknowledges that such reduction in
annual base salary will also result in a reduction in certain compensation and
other benefits provided by Company to Executive pursuant to the terms of
Company's benefit plans and programs, including, without limitation, under the
Bonus Program, the LTIP/RSU Program, and Executive's supplemental executive
retirement plan.





REDUCTION IN OUTSTANDING AWARDS

:
Set forth on
Exhibit
A attached hereto is a list of the stock options, restricted stock awards, RSUs
(as such term is defined in the LTIP/RSU Program) and PARs (as such term is
defined in the Retention Program) that have been awarded to Executive by Company
prior to the date of this Agreement and in which Executive will not have a 100%
vested and nonforfeitable interest as of the close of business on February 28,
2005 (determined based on the terms of the Compensation Programs and the
applicable award notices issued thereunder, and assuming Executive's continuous
employment by Company from the date of this Agreement until February 28, 2005).
Subject to Executive's continuous employment by Company from the date of this
Agreement through February 28, 2005, effective as of the close of business on
February 28, 2005, Executive hereby surrenders and forfeits to Company 20% of
the portion of each award that is listed on Exhibit A in which Executive will
not have a 100% vested and nonforfeitable interest as of the close of business
on February 28, 2005 (labeled on
Exhibit A
as "Nonvested"). The surrender and forfeiture of the applicable percentage of
the nonvested portion of each such award shall be applied separately as of each
vesting date under such award that will occur after February 28, 2005. For
example, if, prior to the date of this Agreement, Executive has been granted a
stock option with respect to 1,000 shares of Company's common stock and, as of
the close of business on February 28, 2005, Executive has the vested right to
exercise such option with respect to only 200 shares, then, as of the close of
business on February 28, 2005, Executive shall surrender and forfeit to Company
the right to purchase 160 shares of Company's common stock under such option
(20% multiplied by 800 unvested option shares). Further, if the original terms
of such stock option provide that it was to become exercisable with respect to
200 additional shares on each of four dates that will occur after February 28,
2005, then such stock option shall become exercisable with respect to only 160
additional shares on each of such dates as the right to exercise such option
with respect to 40 shares on each such vesting date has been surrendered and
forfeited to Company pursuant to this paragraph. If the provisions of this
paragraph would result in the surrender and forfeiture of a fraction of a share
or other unit subject to an award, then, notwithstanding the preceding
provisions of this paragraph, such fractional share or unit shall not be
surrendered and forfeited.



NOTICES

:
For purposes of this Agreement,

notices, demands and all other communications provided for in this Agreement
shall be given in the same manner as indicated in the Employment Agreement.



ASSIGNMENT

:
This Agreement shall be binding upon and inure to the benefit of Company and any
successor of Company, by merger or otherwise. Except as provided in the
preceding sentence, this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit, or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party.



AMENDMENT

:
This Agreement may not be modified except by an agreement in writing executed by
both Company and Executive.



GOVERNING LAWS

:
This Agreement shall be subject to and governed by the laws of the State of
Texas, without giving effect to principles of conflicts of law.



VALIDITY

:
In the event that any portion or provision of this Agreement is found to be
invalid or unenforceable, the other portions or provisions hereof shall not be
affected thereby.



COUNTERPARTS

:
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.



EFFECT OF AGREEMENT

:
Except as provided in any signed written agreement contemporaneously or
hereafter executed by Company and Executive, this Agreement constitutes the
entire agreement of the parties with regard to the subject matter hereof.
Without limiting the scope of the preceding sentence, all understandings and
agreements preceding the date of execution of this Agreement and relating to the
subject matter hereof are hereby null and void and of no further force and
effect. This Agreement constitutes an amendment to the Employment Agreement and,
to the extent applicable, the award notices that have been issued to Executive
prior to the date hereof pursuant to the Compensation Programs. Neither this
Agreement nor any action taken by Company in accordance with the terms of this
Agreement shall give Executive any right to terminate Executive's employment
under the Employment Agreement under circumstances that would give rise to the
payment of a Termination Payment (or the payment or provision of related
severance amounts and benefits) under the Employment Agreement. Further, nothing
in this Agreement shall confer to Executive any right of future employment with
Company or any of its affiliates.



[Signatures begin on next page.]



IN WITNESS WHEREOF,

the parties have executed this Agreement as of the date first above written.



"COMPANY"



CONTINENTAL AIRLINES, INC



 

By:

/s/ Michael H. Campbell



Name:

Michael H. Campbell



Title:

Senior Vice President -



Human Resources and

Labor Relations



"EXECUTIVE"



 

 

/s/ James E. Compton

____



JAMES E. COMPTON

 

 

EXHIBIT A

TO

COMPENSATION REDUCTION AGREEMENT

Stock Options

Date of Grant of Option

Nonvested Options as of February 28, 2005

Nonvested Options to be Surrendered and Forfeited as of February 28, 2005

6/28/2002

7,402

1,480

           

Restricted Stock Awards

Date of Grant of Award

Nonvested Shares as of February 28, 2005

Nonvested Shares to be Surrendered and Forfeited as of February 28, 2005

4/9/2002

3,124

625

           

RSUs

Performance Period Relating to the Award

Total Number of RSUs subject to Award (all Nonvested)

RSUs to be Surrendered and Forfeited as of February 28, 2005

April 1, 2004 to June 30, 2005

40,000

8,000

April 1, 2004 to March 31, 2006

40,000

8,000

April 1, 2004 to December 31, 2007

50,000

10,000

 

PARs

Date of Grant of Award

Investment to which Award Relates

Nonvested PARs as of February 28, 2005

Nonvested PARs to be Surrendered and Forfeited as of February 28, 2005

11/1/2001

LastMinuteTravel.com, Inc.

1,102

220

2/24/2003

Patheo, Inc.

3,145

629

11/13/2003

Hotwire, Inc.

$9,649.00

$1,929.80

11/15/2004

Orbitz, Inc.

$31,625.48

$6,325.10

 